      Case 19-06936                Doc 11           Filed 03/16/19 Entered 03/16/19 23:27:55                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Eric Timothy Stokes                                               Social Security number or ITIN        xxx−xx−3691
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 3/13/19
Case number:          19−06936


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Eric Timothy Stokes

2.      All other names used in the
        last 8 years

3.     Address                               315 E 170th St
                                             South Holland, IL 60473

4.     Debtor's attorney                     Jon K. Clasing                                         Contact phone 312−332−1800
                                             Geraci Law L.L.C.                                      Email: ndil@geracilaw.com
       Name and address                      55 E. Monroe St. Suite #3400
                                             Chicago, IL 60603

5.     Bankruptcy trustee                    Alex D Moglia ESQ                                      Contact phone 847 884−8282
                                             Moglia Advisors                                        Email: amoglia@mogliaadvisors.com
       Name and address                      1325 Remington Rd, Ste H
                                             Schaumburg, IL 60173
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-06936                    Doc 11      Filed 03/16/19 Entered 03/16/19 23:27:55                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Eric Timothy Stokes                                                                                                 Case number 19−06936


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 3/14/19

7. Meeting of creditors                          May 1, 2019 at 12:30 PM                                     Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 7/1/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
          Case 19-06936            Doc 11       Filed 03/16/19 Entered 03/16/19 23:27:55                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-06936-LAH
Eric Timothy Stokes                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: vvirgen                      Page 1 of 2                          Date Rcvd: Mar 14, 2019
                                      Form ID: 309A                      Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 16, 2019.
db             +Eric Timothy Stokes,    315 E 170th St,     South Holland, IL 60473-3311
tr             +Alex D Moglia, ESQ,    Moglia Advisors,     1325 Remington Rd, Ste H,    Schaumburg, IL 60173-4815
27636664       +Anna Volson,    19837 Central Park Ave,     Flossmoor,IL 60422-2401
27636677       +Big Picture Loans, LLC,     P.O. Box 704,    Watersmeet,MI 49969-0704
27636660      ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: CBNA,      Attn: Bankruptcy Dept.,     50 Northwest Point Road,
                 Elk Grove Village,IL 60007)
27636676        Cardholder Services,    P.O. Box 33355,     Davie,FL 33355
27636671       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,     Atlanta,GA 30374-0241
27636670       +Experian,    Attn: Bankruptcy Dept.,    PO Box 2002,     Allen,TX 75013-2002
27636679       +New York City Department of Finance,      P.O. Box 3600,    New York,NY 10008-3600
27636658       +OCWEN,    Attn: Bankruptcy Dept.,    Po Box 24646,    West Palm Beach,FL 33416-4646
27636663       +PLAZA HOME MTG/Dovenmuehle,     Attn: Bankruptcy Dept.,     1 Corporate Dr Ste 360,
                 Lake Zurich,IL 60047-8945
27636673       +Personify Financial,    Bankruptcy Dept,     15373 Innovation Dr,    Ste 250,
                 San Diego,CA 92128-3428
27636674      ++QCHI,    PO BOX 14948,   LENEXA KS 66285-4948
               (address filed with court: Lend Nation,       1451 Sibley Blvd,    Calumet City,IL 60409)
27636672       +Republic Bank/Elastic,    Bankruptcy Dept,     4030 Smith Road,    Cincinnati,OH 45209-1937
27636657       +Scusa/UMB BK-AL TITLE,    Attn: Bankruptcy Dept.,     1601 Elm St,    Dallas,TX 75201-4701
27636669       +Transunion,    Attn: Bankruptcy Dept.,     PO Box 1000,    Chester,PA 19016-1000
27636680       +Universal Fidelity LP,    P.O. Box 219129,     Houston,TX 77218-9129
27636682       +Village Of Crestwood,    Bankruptcy Dept,     13840 S. Cicero,    Crestwood,IL 60418-1827
27636681       +Village of Matteson,    Bankruptcy Department,     4900 Village Commons,     Matteson,IL 60443-2666
27636661       +WF BANK NA,    Attn: Bankruptcy Dept.,     Po Box 14517,    Des Moines,IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ndil@geracilaw.com Mar 15 2019 02:31:33       Jon K. Clasing,    Geraci Law L.L.C.,
                 55 E. Monroe St. Suite #3400,    Chicago, IL 60603
27636655       +EDI: BMW.COM Mar 15 2019 06:03:00      Alphera Financial SERV,    Attn: Bankruptcy Dept.,
                 5550 Britton Pkwy,    Hilliard,OH 43026-7456
27636668       +E-mail/Text: bknotices@bankofthewest.com Mar 15 2019 02:33:32        Bank of The West,
                 Attn: Bankruptcy Dept.,    2527 Camino Ramon,    San Ramon,CA 94583-4213
27636659       +EDI: CHASE.COM Mar 15 2019 06:03:00       Chase CARD,   Attn: Bankruptcy Dept.,    Po Box 15298,
                 Wilmington,DE 19850-5298
27636656       +EDI: CRFRSTNA.COM Mar 15 2019 06:03:00       Credit First N A,   Attn: Bankruptcy Dept.,
                 6275 Eastland Rd,    Brookpark,OH 44142-1399
27636662       +EDI: RCSFNBMARIN.COM Mar 15 2019 06:03:00       Credit ONE BANK NA,    Attn: Bankruptcy Dept.,
                 Po Box 98875,   Las Vegas,NV 89193-8875
27636666       +E-mail/Text: opportunitynotices@gmail.com Mar 15 2019 02:33:50        OPP Loans,
                 Attn: Bankruptcy Dept.,    130 E Randolph St Ste 34,    Chicago,IL 60601-6207
27636667       +EDI: AGFINANCE.COM Mar 15 2019 06:03:00       Onemain,   Attn: Bankruptcy Dept.,    Po Box 1010,
                 Evansville,IN 47706-1010
27636675       +EDI: PHINELEVATE Mar 15 2019 06:03:00       Rise,   P.O. Box 101808,    Fort Worth,TX 76185-1808
27636665       +EDI: RMSC.COM Mar 15 2019 06:03:00       Syncb/CAR CARE SYN CAR,    Attn: Bankruptcy Dept.,
                 Po Box 965036,    Orlando,FL 32896-5036
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27636678*       ++QCHI,   PO BOX 14948,   LENEXA KS 66285-4948
                 (address filed with court: QC Financial Services, Inc,                     1451 Sibley Blvd,
                   Calumet City,IL 60409)
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 16, 2019                                             Signature: /s/Joseph Speetjens
        Case 19-06936      Doc 11    Filed 03/16/19 Entered 03/16/19 23:27:55            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: vvirgen               Page 2 of 2                   Date Rcvd: Mar 14, 2019
                             Form ID: 309A               Total Noticed: 30

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 14, 2019 at the address(es) listed below:
              Alex D Moglia, ESQ    amoglia@mogliaadvisors.com, IL31@ecfcbis.com
              Jon K. Clasing   on behalf of Debtor 1 Eric Timothy Stokes ndil@geracilaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
